DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           INTERNATIONAL VILLAGE ASSOCIATION, INC.,
                          Appellant,

                                     v.

  RAYMOND PHILLIPS, DAWN PHILLIPS and CRISTOBAL PADRON,
                        Appellees.

                               No. 4D18-736

                               [March 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE-17-013862.

    Christopher M. Trapani of Christopher M. Trapani, P.A., Cooper City,
for appellant.

    Cristobal D. Padron of Cristobal D. Padron & Associates, P.A., Hialeah,
for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.